DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  note typographical error: “as step of”.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/11/2021, with respect to the rejection(s) applied in the Office action of 3/22/2021 have been considered in view of the comprehensive claim amendments are persuasive.  Therefore, the rejections have been withdrawn.  However, upon consideration of the amended and new claims, new ground(s) of rejection are made.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 3-6, 9-10, and 12-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, step “a” requires “determining, for a plurality of missiles each containing a respective radar, a smallest search split time of the search area”. The specification does not enable one of ordinary skill in the art to perform this determination. The limitation is presented with a “wherein” statement, indicating that “the search area is divisible to multiple possible splits, each split dividing the search area into search subareas...”, and for each possible split,  “each subarea has a respective radar illumination time” and “a sum search time is a sum of the radar illumination time of every search subarea according to the split” and finally that “the smallest search time split is one of the possible splits having a smallest sum search time of all sum search times for the possible splits”.  The specification is not found to teach one of ordinary skill in the art how to ascertain each of the “possible splits” or the “respective radar illumination time” for each of these splits so that the claimed determination can be made.  The “wherein” statement begins by stating a fact that a search area is “divisible” according to multiple possible splits, resulting in “subareas”, then indicates that “for each possible split” each subarea has “a respective radar illumination time”.  While the specification is not found to specifically discuss “possible splits” and “each possible split”, the most relevant portion is found at [0045], stating: “The method of splitting the search area S1 or S2 is performed for different combinations of in each case two search subareas TS1, TS2, and the This is seen to teach that the search area may be split according to different combinations (possible splits) in the azimuth direction or elevation direction to form subareas, or the search area may be split in any other combination to form subareas.  In other words, the search area may be split in any possible combinations of subareas.  Similarly, the claimed invention seeks to determine “a smallest search time split of the search area” out of “each possible split”. However there are effectively infinite “possible splits”, i.e. different ways a search area may be divided, and the specification does not enable one of ordinary skill in the art to determine each of these without undue experimentation.  Even taking the example in the specification (which the scope of the claim is not limited to) of dividing the search area in azimuth or elevation, there are an indefinite number of possibilities of splits depending on how many degrees (or fractions thereof) are used for each increment and it would not appear practical to ascertain “each possible split” and the associated times as is required by the claims. 
While the specification does not enable one of ordinary skill in the art to ascertain “each possible split”, the specification also does not teach one of ordinary skill in the art how to identify the “respective radar illumination time” of each split so that the determination can be made as to which split produces the smallest search time.  The claim indicates this illumination time is “an amount of time required for radar search of the search subarea by the one of the plurality of missiles to which the search subarea is The search time is the time that the radar beam needs in order to illuminate the search subarea and to receive the echo. In some examples, the time needed to process the received signal (echo) in order to spot objects or targets is also taken into consideration.” However, “the time that the radar beam needs” as described is an indefinite quantity and one of ordinary skill in the art would recognize it is dependent on many factors including properties of the radars used and uncontrollable factors including application-specific environmental effects.  The specification is not found to provide any examples as to how this time is determined for the purposes of Applicant’s invention.  In the “detailed description” section, the specification at [0046] merely states: “For each combination, the radar illumination time per radar beam is ascertained. All the radar illumination times per missile AC1, AC2 are then summed.” The specification appears to recognize a need to put additional bounds on these “times” in the “brief summary” section, indicating in [0028] that “The method splits the search area into the best possible subareas, so that the total search time needed for cooperatively searching the search area in order to ensure a desired probability of detection is minimal. In other words, the time needed in order to search a search area is minimized, with a minimal probability of detection for targets or objects of predetermined size at a predetermined distance being ensured. ” That is, the specification appears to teach and claim 3 requires that the time is in some way dependent on a desired or predetermined “probability of detection” of objects or targets of a predetermined size and at a predetermined distance.  However, even using this as guidance in attempting to determine the “respective radar illumination time” for each subarea for each possible split, doing so would require undo experimentation by one of ordinary skill in the art.  The specification 
Similarly regarding independent claim 16, the claim requires “determining a split configured to achieve a predefined probability of detection…” As discussed above concerning claim 1, doing so would require undo experimentation by one of ordinary skill in the art.  The specification is not found to describe how the “predefined probability of detection” is achieved or to provide any formulas or algorithms interrelating the relevant parameters to guide one of ordinary skill in the art, given a predefined “probability of detection”, to determine how this impacts (or indeed dictates) the time required for radar search for the purposes of Applicant’s invention.  Given a desired “probability of detection”, how would one of ordinary skill in the art determine the smallest amount of time in which this probability could be achieved for the possible subareas? 
In summary, the claims seek to determine the most efficient way possible that a search area may be divided (split) among a plurality of searching radars in order to minimize the time required to search the area, but the specification does not disclose how to determine all of the possible splits or how long a search would take for each split.  At [0051] the specification discloses: “The figures show that when a search area is symmetrically around the antenna normal of the radar sensor (cf. Figure 2), a symmetrical split for the search subareas TS1, TS2 leads to a minimal total search time. If, by contrast, the search Here the specification recognizes that for a specific case a symmetrical split leads to a minimal search time but otherwise (i.e. the purpose for the instant invention), some other split will lead to a minimal search time. The specification does not disclose how to determine what this split is that produces the minimal search time.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 9-10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 9 and 12 and claim 16 at line 4 refer to “each possible split” and “all possible splits” of the search area, respectively.  However, the possible ways a search area can be split is indefinite, the claims providing no bounds on what is “possible” in the context of the claimed invention.  It is apparent that a given area could be “split” in an infinite number of ways and the claims do not provide any indication as to what is regarded as “possible” for the claimed method.  Therefore the claimed determination which is dependent on considering “each” or “all” possible splits of claims 1 and 16 and those dependent is indefinite.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646